Citation Nr: 1205331	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hypertension for the period prior to February 25, 2008.

2.  Entitlement to a rating in excess of 10 percent disabling for hypertension for the period from February 25, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1995 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of February 2008 from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for hypertension.  By way of a September 2008 rating action, a Decision Review Officer (DRO) granted a 10 percent rating effective from February 25, 2008.  As this is not the maximum rating available for this disability, this claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been enumerated to reflect the staged increase.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is necessary to remand the claims for increased evaluation of the disability due to hypertension for further development.  The last examination that assessed the severity of the Veteran's hypertension was a February 2007 VA general examination, which is now five years old.  

While incidental blood pressure readings were noted in the span since 2007 (such as in the report of a June 2008 VA examination addressing a seizure disorder, and an April 2011 VA nursing note), subsequent VA examinations are silent as to blood pressure findings.  

A new compensation and pension (C&P) examination is in order to assess the severity of the Veteran's service-connected hypertension. 

Prior to any examination, an attempt should be made to obtain more recent treatment records for hypertension, as the most recent of these records date back to April 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that she identify any additional sources of treatment for disability involving hypertension since April 2011.  She should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non- response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of this claim.  38 C.F.R. § 3.159 (2011).

2.  Schedule the Veteran for an examination to determine the current level of severity of her hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating hypertension.

3.  Following completion of the above development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on her claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


